Name: Council Regulation (EEC) No 1273/80 of 23 May 1980 on the conclusion of the Interim Protocol between the European Economic Community and the Socialist Federal Republic of Yugoslavia on the advance implementation of Protocol 2 to the Cooperation Agreement
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/98 Official Journal of the European Communities 27. 5 . 80 COUNCIL REGULATION (EEC) No 1273/80 of 23 May 1980 on the conclusion of the Interim Protocol between the European Economic Community and the Socialist Federal Republic of Yugoslavia on the advance implementation of Protocol 2 to the Cooperation Agreement THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 The Interim Protocol between the European Economic Community and the Socialist Federal Republic of Yugoslavia on the advance implementation of Protocol 2 to the Cooperation Agreement and the declaration annexed to ^ the Final Act are hereby approved on behalf of the Community. The texts of the Interim Protocol and of the Final Act are annexed to this Regulation . Having regard to the Treaty establishing the European Economic Community , and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1 ), Whereas, pending the entry into force of the Cooperation Agreement signed in Belgrade on 2 April 1980, the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation, signed in Brussels on 6 May 1980, has been approved; Whereas, pending the entry into force of the Cooperation Agreement, it is necessary to approve the Interim Protocol between the European Economic Community and the Socialist Federal Republic of Yugoslavia on the advance implementation of Protocol 2 to the Cooperation Agreement, signed in Brussels on 6 May 1980, Article 2 The President of the Council shall carry out the notification procedure provided for in Article 16 of the Interim Protocol ( 2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 1980. For the Council The President G. ZAMBERLETTI ( 2 ) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council . (') Opinion delivered on 22 May 1980 (not yet published in the Official Journal ).